*500The opinion of the court was delivered by
Collamer J.
The title to land, in our townships, is derived entirely from the charters, which must determine the geographical limits for that' purpose; and they cannot be extended or contracted, even by legislation. But the existence and extent of a town as a municipal corporation, with all its civil privileges and duties, depend, not on the charter, but on laws, subject to constant changes, and its geographical limits liable to alteration. To the same limits that its jurisdiction extends to exact of the citizens taxes, duties and allegiance, do also extend the corresponding municipal obligations to sustain schools, roads, and paupers. Such rights and duties are correlative and inseparable.
Newbury, from the first settlement, held and exercised municipal jurisdiction one mile west of where the Whitelaw line was afterwards established. In 1802, an act of the legislature restrained them from going west of that line; but, at no time, has their jurisdiction been interrupted or questioned east of that line. Joseph Harriman, before the statute of 1787, resided in Newbury, east of the Whitelaw line, more than one year. He was within those limits and among those of whom that town exacted the duties of’ townsmen and to whom the town should therefore perform the obligation of support. The town cannot be permitted now tó cast off this obligation, by showing their own wrong in first extending their municipal jurisdiction beyond the charter boundaries.
Judgment affirmed.